      4:20-cv-00761-JMC          Date Filed 07/26/21       Entry Number 65        Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Albert S. Kelly, #277334,           )                  Civil Action No.: 4:20-cv-00761-JMC
                                    )
                      Plaintiff,    )
                                    )
       v.                           )                                  ORDER
                                    )
Warden Williams, Associate Warden   )
Roberts, and Bryan P. Stirling,     )
                                    )
                      Defendants.   )
____________________________________)

       Plaintiff Albert Kelly, proceeding pro se,1 filed this civil rights action against Defendants

Warden Williams, Associate Warden Roberts, and Bryan P. Stirling (collectively, “Defendants”)

pursuant to 42 U.S.C. § 1983 seeking monetary damages based on Defendants’ alleged failure to

protect Plaintiff from gang violence while he was in statewide protective custody. Plaintiff further

alleges that Defendants retaliated against him after he threatened to file a complaint. (See ECF

No. 1 at 9.)

       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02(B)(2)(d) (D.S.C.), the matter

was referred to a United States Magistrate Judge for pretrial handling. On May 6, 2021, the

Magistrate Judge issued a Report and Recommendation (ECF No. 59) recommending that the court

grant Defendants’ Motion for Summary Judgment (ECF No. 48) and dismiss the case. For the

reasons set forth below, the court ACCEPTS the Magistrate Judge’s Report (ECF No. 59),



1
  “Because he is a pro se litigant, Plaintiff’s pleadings are construed liberally by the court and held
to a less stringent standard than attorneys’ formal pleadings.” Simpson v. Florence Cty. Complex
Solicitor’s Office, Civil Action No.: 4:19-cv-03095-JMC, 2019 WL 7288801, at *2 (D.S.C. Dec.
30, 2019) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). “This, however, ‘does
not transform the court into an advocate’ for Plaintiff; the court is not required to recognize
Plaintiff’s claims if there is clearly no factual basis supporting them.” Id. (quoting Weller v. Dep’t
of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990)).


                                                  1
      4:20-cv-00761-JMC         Date Filed 07/26/21       Entry Number 65        Page 2 of 5




GRANTS Defendants’ Motion for Summary Judgment (ECF No. 48), and DISMISSES the action

against Defendants.

                                       I.     BACKGROUND

       On February 18, 2020, Plaintiff initiated the instant action in this court against Defendants

by filing a form Complaint for Violation of Civil Rights, which alleged lack of protection from a

known risk of harm amounting to an Eighth Amendment violation. (See ECF No. 1.) On

November 20, 2020, Defendants filed a Motion for Summary Judgment pursuant to Rule 56 of the

Federal Rules of Civil Procedure asserting that there is no genuine issue as to any material fact and

that Defendants are entitled to judgment as a matter of law because Plaintiff failed to exhaust his

administrative remedies. (ECF No. 48.)

       On December 3, 2020, the court entered a Roseboro Order advising Plaintiff that he had

thirty-one (31) days to respond to Defendants’ Motion for Summary Judgment. (ECF No. 50 at

1.) On December 4, 2020, Plaintiff filed a Response. (ECF No. 52.) On December 9, 2020,

Defendants filed a Reply. (ECF No. 53.) Thereafter, on May 6, 2021, the Magistrate Judge issued

the aforementioned Report recommending that the court grant Defendants’ Motion for Summary

Judgment and dismiss this case. (ECF No. 59 at 8.)

                                    II.     LEGAL STANDARD

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court reviews de novo only those

portions of a magistrate judge’s report and recommendation to which specific objections are filed

and reviews those portions which are not objected to for clear error, including those portions to

which only “general and conclusory” objections have been made. See Diamond v. Colonial Life




                                                 2
      4:20-cv-00761-JMC          Date Filed 07/26/21      Entry Number 65         Page 3 of 5




& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983); Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). The court may accept, reject, or

modify, in whole or in part, the recommendation of the magistrate judge or recommit the matter

with instructions. See 28 U.S.C. § 636(b)(1).

                                          III.    ANALYSIS

A. The Magistrate Judge’s Report

       In the Report, the Magistrate Judge explained that the Prison Litigation Reform Act

(“PLRA”) requires prisoners to exhaust all available administrative remedies before filing a § 1983

action. (ECF No. 59 at 4 (citing 42 U.S.C. § 1997e(a)).)2 The Magistrate Judge further explained

the South Carolina Department of Corrections’ Grievance System process and noted that Plaintiff

did not file a grievance for the stabbing at issue in this action.3 (Id. at 5-6.) The Magistrate Judge

next noted that Plaintiff conceded in his Amended Complaint that he did not file a grievance

concerning the stabbing. (Id. at 6-7.) Although the PLRA provides one (1) exception to the

exhaustion requirement, the Magistrate Judge observed that Plaintiff does not specifically argue

or present evidence that the grievance procedure was unavailable. (Id.)




2
  The amended section of 1997e now provides, “No action shall be brought with respect to prison
conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in any
jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.” 42 U.S.C. 1997e(a).
3
  The Magistrate Judge noted that an inmate must first attempt to resolve the issue informally by
submitting a request to a staff member. (ECF No. 59 at 5 (citing ECF No. 48-6).) Once the inmate
receives a response, the inmate may file a Step 1 grievance with supporting documentation. (ECF
No. 48-6 at 2-3.) If the Step 1 grievance is returned unprocessed, the inmate must submit a new
grievance which corrects any deficiencies noted in the first grievance or file an appeal. (Id.) On
the other hand, if the Step 1 grievance is processed, the inmate must appeal the action by filing a
Step 2 grievance. (Id.) The response to the Step 2 grievance is considered the agency’s final
decision on the issue. (Id.)


                                                  3
      4:20-cv-00761-JMC           Date Filed 07/26/21     Entry Number 65        Page 4 of 5




B. The Court’s Review

       The Magistrate Judge advised the parties of their right to file specific written objections to

the Report within fourteen (14) days of the date of service or by May 20, 2021. (ECF No. 59-1 at

1 (citing 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)).) However, none of the parties filed any

objections before the deadline.

       In the absence of a timely objection to the Magistrate Judge’s Report, the court is not

required to provide an explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.’” Diamond, 416 F. 3d at 315

(quoting an advisory committee note on Fed. R. Civ. P. 71). Furthermore, failure to file specific

written objections to the Report results in a party’s waiver of the right to appeal from the judgment

of the District Court based upon such recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn,

474 U.S. 140 (1985).

       After conducting a thorough review of the Report and record in this case, the court

concludes that the Report provides an accurate summary of the facts and law and does not contain

any clear error. Therefore, the court ACCEPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 59), GRANTS Defendants’ Motion for Summary Judgment (ECF No.

48), and DISMISSES the action against Defendants Warden Williams, Associate Warden Roberts,

and Bryan P. Stirling for failure to exhaust administrative remedies.

       IT IS SO ORDERED.




                                                 4
     4:20-cv-00761-JMC     Date Filed 07/26/21    Entry Number 65       Page 5 of 5




                                             United States District Judge
July 26, 2021
Columbia, South Carolina




                                         5
